Name: Commission Regulation (EC) No 1288/96 of 3 July 1996 correcting Regulation (EC) No 917/96 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  cooperation policy;  beverages and sugar
 Date Published: nan

 No L 165/26 EN Official Journal of the European Communities 4. 7. 96 COMMISSION REGULATION (EC) No 1288/96 of 3 July 1996 correcting Regulation (EC) No 917/96 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2 , 3, 4 and 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) and the second paragraph of Article 7 thereof, Whereas checks have revealed that the version of the Annex to Regulation (EC) No 917/96 (3) adopted by the Commission and published does not correspond to the version submitted to the Management Committee for opinion; whereas, therefore, that Regulation should be corrected, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 917/96 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1996. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 260, 31 . 10 . 1995, p. 10 . (3 OJ No L 123, 23. 5. 1996, p. 15. 4. 7. 96 I EN I Official Journal of the European Communities No L 165/27 ANNEX 'ANNEX XII PART B Amounts of aids granted (ecu/hi) Product codes (') Amount of aids applicable to productsoriginating in the Community 2204 21 79 120 4,782 (2) 2204 21 79 220 4,782 2204 21 79 180 1,437 (3) 2204 21 79 280 1,437 2204 21 79 910 4,782 2204 21 80 1 80 1,437 2204 21 80 280 1,437 2204 21 83 120 4,782 2204 21 83 180 1,437 2204 21 84 180 1,437 2204 29 62 1 20 4,782 2204 29 62 220 4,782 2204 29 62 180 1,437 2204 29 62 280 1,437 2204 29 62 910 4,782 2204 29 64 120 4,782 2204 29 64 220 4,782 2204 29 64 180 1,437 2204 29 64 280 1,437 2204 29 64 910 4,782 2204 29 65 120 4,782 2204 29 65 220 4,782 2204 29 65 180 1,437 2204 29 65 280 1,437 2204 29 65 910 4,782 2204 29 71 180 1,437 2204 29 71 280 1,437 2204 29 72 180 1,437 2204 29 72 280 1,437 2204 29 75 180 1,437 2204 29 75 280 1,437 2204 29 83 120 4,782 2204 29 83 180 1,437 2204 29 84 180 1,437 (') The products codes are defined in Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended by Regu ­ lation (EC) No 2806/95 (OJ No L 291 , 6. 12. 1995, p. 14). (2) The amount ECU 4,782 is per hectolitre of product. (3) The amount ECU 1,437 is % vol . and hectolitre of product (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87).'